                                UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  CHINA FORTUNE LAND                                 Case No. 19-cv-07043-VC
  DEVELOPMENT, et al.,
                 Petitioners,                        ORDER GRANTING IN PART AND
                                                     DENYING IN PART
           v.                                        ADMINISTRATIVE MOTIONS TO
                                                     FILE UNDER SEAL
  1955 CAPITAL FUND I GP LLC, et al.,
                                                     Re: Dkt. Nos. 22, 24, 30, 31, 41, 42, 45
                 Respondents.


       The administrative motions to file under seal are denied with respect to the three

substantive briefs. Thus, within seven days of this order, the petitioners must re-file on the

docket unredacted versions of the petition to vacate the arbitration award and their reply brief.

Similarly, within seven days the respondents must re-file an unredacted version of their brief in

opposition to the petition to vacate.

       The administrative motion to file under seal is also denied with respect to the Final

Award. Within seven days of this order, the respondents are ordered to re-file either an

unredacted version of the Final Award, or a renewed motion to file portions of the Final Award

under seal. If a renewed motion is filed, the proposed redactions must be as narrow as possible.

General references to non-disclosure and confidentiality agreements will not be sufficient to

meet the “compelling reasons” standard. Redactions must be specifically justified, and “[t]he

mere fact that the production of records may lead to a litigant's embarrassment . . . will not,

without more, compel the court to seal its records.” Kamakana v. City & Cty. of Honolulu, 447

F.3d 1172, 1179 (9th Cir. 2006).

       The administrative motions to file under seal are otherwise granted, as is the
administrative motion for leave to file new material evidence. Since the parties appear to agree

that the documents filed at Dkt. 24-6 and Dkt. 24-30 should be unsealed, the petitioners are

ordered to file those documents publicly on the docket within seven days of this order.

       IT IS SO ORDERED.

Dated: January 31, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
